Citation Nr: 0426537	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  02-08 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to assignment of a higher disability evaluation 
for anxiety disorder, currently rated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

William J. Jefferson  III, Counsel


INTRODUCTION

The veteran had active service from January 1969 to November 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
case was previously before the Board in March 2004 when it 
was remanded for additional development.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

As indicated previously, in March 2004 this case was remanded 
by the Board to the AMC for additional development.  At the 
time, it was noted by the Board that there was no indication 
from the record that the veteran had received specific 
notification of the Veterans Claims Assistance Act of 2000 
(VCAA) with regard to his claim of a higher disability 
evaluation for anxiety disorder.  It was also indicated that 
in view of the need to return the case, the veteran should 
also be scheduled for a VA psychiatric examination for 
evaluation of his service connected anxiety disorder.

Since the March 2004 Board remand, a review of the record 
shows that the veteran was afforded VCAA notification by the 
AMC in March 2004.  He was subsequently scheduled for a VA 
psychiatric examination, but records in the claims folder show 
that he failed to report for the VA medical examination.  

However, in July 2004 a written communication was received 
from the veteran indicating that he is now willing to report 
for an examination.  The Board acknowledges that judicial 
resources have already been expended in the prior attempt to 
afford the veteran an examination.  The veteran is also 
advised that VA's duty to assist him is not a one-way street.  
Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  Nevertheless, 
given the veteran's recently expressed willingness to report 
for a VA examination, the Board believes that in reliance on 
his statement he should be given the opportunity to report for 
an examination. 

The Board directs the veteran's attention to the fact that by 
regulation when a claimant fails, without good cause, to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  38 
C.F.R. § 3.655(b).

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any additional necessary action to 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 
implementing regulations, codified at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  

2.  The RO should schedule the veteran 
for a VA psychiatric examination in order 
to determine the extent and severity of 
his service-connected anxiety disorder.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  All 
clinical findings should be clearly 
reported to allow for evaluation of the 
veteran's anxiety disorder under 
applicable VA rating criteria.  A Global 
Assessment of Functioning (GAF) score 
should also be reported. 

3.  After completion of the above, and 
any additional development deemed 
necessary by the RO, the RO should review 
the expanded record and determine if a 
higher rating is warranted.  In reviewing 
the record, the RO should ensure that any 
additional evidence which is in Spanish 
is properly translated into English with 
the translation included in the claims 
file.  The veteran should be furnished an 
appropriate supplemental state and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




